                  Case 1:19-cv-06812-JGK Document 35 Filed 05/05/20 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SCOTT CALDWELL,                                           Case No. 1:19-cv-06812-JGK

                      Plaintiff,

v.                                                          STIPULATED ORDER REGARDING
                                                           CONFIDENTIALITY OF DISCOVERY
WILLIS TOWERS WATSON,                                                MATERIAL

                      Defendant.


             WHEREAS, Plaintiff Scott Caldwell (“Plaintiff”) and Defendant Willis Towers Watson

 (“Defendant”) have stipulated that certain discovery material be treated as confidential, the

 Parties respectfully request that the Court enter this Stipulation as an Order.

             1.       Designation of Discovery Materials as Confidential. All documents produced

in the course of discovery, all Answers to Interrogatories, all Answers to Requests for

Admission, all Responses to Requests for Production of Documents, and all deposition testimony

and deposition exhibits shall be subject to this Order concerning confidential information, as set

forth below:

                      (a)     The designation of confidential information shall be made by placing or

affixing on the document, in a manner which will not interfere with its legibility, the word

“CONFIDENTIAL.”

                      (b)     There shall be one designation of confidentiality: “CONFIDENTIAL”

                              (i)    One who provides material may designate it as

“CONFIDENTIAL” only when such person in good faith believes it contains sensitive personal

information, medical information, or confidential research, development, commercial, or

financial information which is in fact confidential.


36841504.3
             Case 1:19-cv-06812-JGK Document 35 Filed 05/05/20 Page 2 of 9



                  (c)    A party shall not routinely designate material as “CONFIDENTIAL” or

make such a designation without reasonable inquiry to determine whether it qualifies for such

designation.

                  (d)    Portions of depositions of a party’s present and former officers, directors,

employees, agents, experts, and representatives shall be deemed CONFIDENTIAL only if they

are designated as such when the deposition is taken or within seven business days after receipt of

the transcript.

                  (e)    Information or documents designated as “CONFIDENTIAL” under this

Order shall not be used or disclosed by the Parties or counsel for the Parties or any persons

identified in subparagraph (f) and (g) below, respectively, for any purposes whatsoever other

than preparing for and conducting the litigation in which the information or documents were

disclosed (including appeals).

                  (f)    The Parties and counsel for the Parties shall not disclose or permit the

disclosure of any documents or information designated as “CONFIDENTIAL” under this Order

to any other person or entity, except that disclosures may be made in the following

circumstances:

                         (i)     Disclosure may be made to the Parties, counsel, and employees of

counsel or other individuals hired by counsel for the Parties who are involved with the

preparation and trial of the lawsuit. Any such person to whom counsel for the Parties makes a

disclosure, other than a party, counsel, or employee of counsel, shall be provided with a copy of,

and become subject to, the provisions of this Order requiring that the documents and information

be held in confidence.




                                                  2
36841504.3
             Case 1:19-cv-06812-JGK Document 35 Filed 05/05/20 Page 3 of 9



                        (ii)    Disclosure may be made only to employees of a Party required in

good faith to provide assistance in the conduct of the litigation in which the information was

disclosed.

                        (iii)   Disclosure may be made to court reporters engaged for

depositions and those persons, if any, specifically engaged for the limited purpose of making

photocopies of documents.

                        (iv)    Disclosure may be made to consultants, investigators, or experts

(hereinafter referred to collectively as “experts”) employed by the Parties or counsel for the

Parties to assist in the preparation and trial of the lawsuit. Prior to disclosure to any expert, the

expert must be informed of and agree in writing (by signing a copy of the Confidentiality

Agreement attached hereto as Exhibit A) to be subject to the provisions of this Order requiring

that the documents and information be held in confidence. This Order does not prohibit a party

from disclosing its/his own discovery materials which have been designated

“CONFIDENTIAL.” Nor does this Order prohibit a person from disclosing discovery materials

independently obtained from non-confidential sources or sources that do not designate the

information as ”CONFIDENTIAL.”

                        (v)     Disclosure may be made to the Court and Court personnel; and,

                        (vi)    Disclosure may be made to the jury at any trial in this matter.

                 (h)    Except as provided in subparagraphs (f) above, counsel for the Parties

shall keep all documents designated as “CONFIDENTIAL” which are received under this Order

secure and shall take reasonable efforts to place such documents in a secure area.

                 (i)    All copies, duplicates, extracts, summaries, or descriptions (hereinafter

referred to collectively as “copies”) of documents or information designated as


                                                   3
36841504.3
                  Case 1:19-cv-06812-JGK Document 35 Filed 05/05/20 Page 4 of 9



“CONFIDENTIAL” under this Order or any portion thereof, shall be immediately affixed with

the words “CONFIDENTIAL” if such words do not already appear.

             2.       Confidential Information Filed with Court. The Parties shall use redactions

where necessary to maintain confidentiality of any Confidential Information filed with the court.

Additionally, the Parties will comply with all applicable local and individual court rules.

Documents containing Confidential Information that meet the criteria set forth therein shall be

filed under Seal, unless the redactions have eliminated the need for filing under seal. Prior to

filing under seal parties will meet and confer to determine if a less burdensome method of

utilizing confidential information is available rather than filing under seal, such as redaction.

             3.       Challenging Designation of Confidentiality. If a designation of confidentiality

is challenged, the Parties shall meet and confer, concerning the designation. If the Parties are

unable to agree, the Party seeking confidentiality shall make a motion to the Court concerning

the designation and the burden of proving the confidentiality of designated information remains

with the party asserting such confidentiality.

             5.       Avoiding Inadvertent Disclosure. Counsel for each party shall take reasonable

precautions to prevent the unauthorized or inadvertent disclosure of any “CONFIDENTIAL”

discovery materials.

             6.       Inadvertent Disclosure. Neither the taking of any action in accordance with the

provisions of this Order nor the failure to object to such action shall be construed as a waiver of

any claim or defense in this action. Moreover, the inadvertent disclosure in connection with this

action of one or more documents that the party producing those documents (“Producing Party”)

believes to contain or reflect confidential, proprietary, trade secret, and/or competitively sensitive

information, shall not constitute a waiver with respect to such “CONFIDENTIAL” discovery


                                                      4
36841504.3
                  Case 1:19-cv-06812-JGK Document 35 Filed 05/05/20 Page 5 of 9



materials. In the event of such an inadvertent disclosure of “CONFIDENTIAL” discovery

materials, the Producing Party at any time may provide notice to the other Parties directing that

all copies of such inadvertently disclosed “CONFIDENTIAL” discovery materials be treated as

such consistent with the terms of this Order.

             7.       No Waiver. This Order shall not be deemed or construed as a waiver of any right

to object to the furnishing of information in response to any discovery request. Nor shall this

Order be deemed or construed as a waiver of the attorney-client, work product, or any other

privilege, or of the rights of any party, person or entity to oppose the production of any

documents or information on any grounds. Further, nothing in this Order shall be construed to

limit, restrict or otherwise affect the ability of any party to seek the production of documents,

testimony or information from any source.

             8.       No Impact on Admissibility. This Order shall not be deemed or construed in any

way to affect or to establish the admissibility or to waive any right to object to the admissibility

at trial of any discovery materials covered by this Order.

             9.       Return or Destruction of Materials Inadvertent Disclosed. If a party

inadvertently produces information subject to any privilege, the recipient, upon notice from the

Producing Party of the production and privilege, shall promptly return or destroy all such

information, including all copies thereof and all documents incorporating or referring to such

information.

             10.      Return of Confidential Material at Conclusion of Litigation. At the conclusion

of the litigation, all material treated as confidential under this Order and not received in evidence

shall be destroyed. The Clerk of the Court may return to counsel for the Parties, or destroy, any

sealed material at the end of the litigation, including any appeals.


                                                      5
36841504.3
               Case 1:19-cv-06812-JGK Document 35 Filed 05/05/20 Page 6 of 9



             11.   Modification; Survival. This Order shall remain in full force and effect unless

modified by an order of this Court or by the written stipulation of all Parties hereto filed with the

Court. Without limiting the generality of the foregoing, this Order shall survive or remain in full

force and effect after the termination of this litigation. Nothing in this Order shall limit or

preclude any party from applying to the Court for relief from this Order, or for such further or

additional protective orders as the Court may deem appropriate.

             12.   Requests for Confidential Materials. If any person receiving documents

covered by this Order (the “Receiving Party”) is served with a subpoena, request for production

of documents, or other similar legal process in another proceeding seeking “CONFIDENTIAL”

discovery materials, the Receiving Party shall give written notice, by overnight mail and email

transmission, within five (5) business days of receipt of such subpoena, request for production,

or other legal process, to the party producing the “CONFIDENTIAL” discovery materials. To

the extent permitted by applicable law, the Receiving Party shall not produce any of the

Producing Party’s “CONFIDENTIAL” discovery materials for a period of at least fourteen (14)

days after providing the required notice to the Producing Party. If, within fourteen (14) days of

receiving such notice, the Producing Party provides written notice to the Receiving Party that it

opposes production of its “CONFIDENTIAL” discovery materials, the Receiving Party shall not

thereafter produce such “CONFIDENTIAL” discovery materials except pursuant to a Court

order requiring compliance with the subpoena, request for production, or other legal process. The

Producing Party shall be responsible for asserting any objection to the requested production,

however the Receiving Party may also object if it so desires. The Receiving Party shall provide a

copy of this Order to the third-party requesting production of “CONFIDENTIAL” discovery

materials. Nothing herein shall be construed as requiring the Receiving Party or anyone else


                                                    6
36841504.3
               Case 1:19-cv-06812-JGK Document 35 Filed 05/05/20 Page 7 of 9



covered by this Order to challenge or appeal any such order requiring production of

“CONFIDENTIAL” discovery materials covered by this Order, or to subject itself to any

penalties for noncompliance with any such order, or to seek any relief from this Court.

             13.   Binding. This Order is binding on the Parties immediately upon execution.

SO STIPULATED AND AGREED.
Dated: April 30, 2020

GODDARD LAW PLLC                                       SAUL EWING ARNSTEIN & LEHR LLP

By: /s/ Megan S. Goddard              .                By: /s/ Erik P. Pramschufer    .
(signed with permission)                               Erik P. Pramschufer
Megan S. Goddard                                       1270 Avenue of the Americas, Suite 2005
Elizabeth E. Budnitz                                   New York, New York 100020
Goddard Law PLLC                                       212-980-7216
39 Broadway, Suite 1540                                erik.pramschufer@saul.com
New York, New York 10006
                                                       Gary B. Eidelman (pro hac vice)
Attorneys for Plaintiff                                Michael P. Cianfichi (pro hac vice)
                                                       500 E. Pratt Street
                                                       Suite 900
                                                       Baltimore, MD 21202
                                                       410-332-8975
                                                       gary.eidelman@saul.com
                                                       michael.cianfichi@saul.com

                                                       Attorneys for Defendant



    This Order is not binding on the Court or Court personnel. The Court reserves the
    right to amend it at any time.
      Pursuant to the agreement of the Parties, it is SO ORDERED this ____  5 day of
      May
____________, 2020.
                                                            /s/ John G. Koeltl
                                                     ____________________________________
                                                     Honorable John G. Koeltl, U.S.D.J.
                                                     United States District Court for the Southern
                                                     District of New York



                                                   7
36841504.3
                  Case 1:19-cv-06812-JGK Document 35 Filed 05/05/20 Page 8 of 9



                                                   Exhibit A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SCOTT CALDWELL,                                             Case No. 1:19-cv-06812-JGK

                      Plaintiff,

v.

WILLIS TOWERS WATSON,

                      Defendant.


                                   CONFIDENTIALITY AGREEMENT

                      I, _________________________, hereby acknowledge and state:

             1.       I have read and understand the Stipulated Order Regarding Confidentiality of

Discovery Material (the “Order”) to which this Exhibit A is annexed, and I attest to my

understanding that access to information designated “CONFIDENTIAL” may be provided to me,

and that such access is pursuant to the terms and conditions and restrictions of the Order. I agree

to be bound by the terms of the Order, and I submit to the jurisdiction of this Court for

appropriate proceedings.

             2.       I will not utilize any information deemed “CONFIDENTIAL” for any purpose

other than this litigation, and I will not reveal any information deemed “CONFIDENTIAL” to,

nor discuss it with, anyone, except in accordance with the terms of the Order.

             3.       At the termination of this litigation, I will return all documents marked with the

legend “CONFIDENTIAL” as well as any copies, summaries, notes, memoranda or databases of

same and documents related thereto, to the attorney providing “CONFIDENTIAL” materials to

me or, alternatively, I will destroy said confidential materials.
                                                        8
36841504.3
             Case 1:19-cv-06812-JGK Document 35 Filed 05/05/20 Page 9 of 9




Dated: _____________________               Name:      ______________________________

                                           Address:  _____________________________
                                                     ______________________________
                                                     ______________________________
                                           Tel. No.: ______________________________




                                           9
36841504.3
